TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00086-CR
                                       NO. 03-07-00087-CR



                               Daniel George Crocker, Appellant

                                                  v.

                                   The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NOS. 7950 & 7951, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Daniel George Cocker seeks to appeal from judgments of conviction for felony

driving while intoxicated and possession of a controlled substance with intent to deliver. The trial

court has certified that these are plea bargain cases and Cocker has no right of appeal. The court has

also certified that Cocker waived his right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeals

are dismissed. See id. rule 25.2(d).



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: February 22, 2007

Do Not Publish